DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group 1, claims 1-12, filed on 1/28/2022 is acknowledged.  The traversal is on the ground(s) that examination of both claimed invention together would not present a serous burden on the U.S. Patent and Trademark Office.  
With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or 
In this particular case, the prior art applicable to one invention would not likely be applicable to non-elected invention.   
The requirement is still deemed proper and is therefore made FINAL. 
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “EPM” in claim 10 is used by the claim to mean “ethylene propylene methylene,” while the accepted meaning is “ethylene propylene rubber.” The term is indefinite because the specification does not clearly redefine the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “EPDM” in claim 10 is used by the claim to mean “ethylene propylene diene methylene,” while the accepted meaning is “ethylene propylene diene rubber.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 5,753,727) in view of Xu (CN103173134).
In setting forth this rejection a machine translation of CN103173134 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Claims 1-7, 11: Sato teaches a solvent based chloroprene rubber adhesive composition comprising a polychloroprene, a solvent and a silane coupling agent, one tackifier, chlorinated polyolefin (i.e. adhesion promoter) and a metal oxide (table 2). The silane coupling agent can be a mixture of vinyl silane and epoxy silane. The epoxy silane can be 3-glycidoxypropyltrimethoxysilane (5:45-52). The vinyl silane can be vinyltrimethoxysilane. 
Sato does not teach an amino silane.
However, Xu discloses a solvent based chloroprene rubber adhesive and teaches the composition comprising a polychloroprene, a solvent and an amino silane [0008]. The amino silane can be 3-aminopropyltrimethoxysilane and N-2-aminoethyl-3-aminopropyl triethyloxysilane. 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize a polychloroprene adhesive composition comprising all three silanes as claimed because those two compositions are useful for the same purpose. Moreover, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
The content of epoxy silane in Sato composition is 1.27 wt% (example 6). After mixing with Xu composition, the content of epoxy silane will be 0.6 wt%, the content of vinyl silane is 0.3wt%. 
The total amount of amino silane is 1.48 wt% [0018]. After mixing, the content of amino silane will be 0.74 wt%. 
Claim 9: Sato discloses the silane can be saturated silane such as alkylalkoxysilane or alkoxysilane (5:45-60). It is well settled that it is prima facie obvious In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 5,753,727) in view of Xu (CN103173134) and further in view of Kuehnemund et al (CN 104159958).
In setting forth this rejection a machine translation of CN 104159958 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Sato and Xu teach the limitation of claim 1, as discussed above. 
Sato and Xu do not teach a stabilizer like claimed. 
However, Kuehnemund discloses acrylic modified halogenated polyolefin can improve the stability of the adhesive composition. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize acrylic modified halogenated polyolefin to improve the stability of the adhesive composition. 
Claims 1-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 5,753,727) in view of Ren (CN103897636).
In setting forth this rejection a machine translation of CN103897636 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Sato teaches a solvent based chloroprene rubber adhesive composition comprising a polychloroprene, a solvent and a silane coupling agent, one tackifier, chlorinated polyolefin (i.e. adhesion promoter) and a metal oxide (table 2). The silane 
Sato does not teach an amino silane.
However, Ren discloses a solvent based chloroprene rubber adhesive and teaches the composition comprising a polychloroprene, a solvent and an amino silane KH550 3-aminopropyltriethoxysilane, SBS rubber [0035]. 
Case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize a polychloroprene adhesive composition comprising all three silanes as claimed because those two compositions are useful for the same purpose. Moreover, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

The total amount of amino silane is 0.7 wt% [0035]. After mixing, the content of amino silane will be 0.35 wt%. 
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WENWEN CAI/
Primary Examiner, Art Unit 1763